Title: To George Washington from Philip John Schuyler, 9 May 1781
From: Schuyler, Philip John
To: Washington, George


                        
                            Dear Sir
                            Saratoga May 9th 1781
                        
                        I had forgot to Inclose the paper alluded to in mine of the 4th and sent It after the messenger, by mistake
                            General Clinton has returned It to me in a letter of his of yesterdays date.
                        There is great reason to believe that the Corporal and party Charged by Harris with having released Ensign
                            Smith after he was taken are guilty of the fact, as some of them have been seen with such Handkerchiefs as Harris
                            describes, they have also been possessed of Hard money about that time which no body here can account how they obtained,
                            no notice has yet been taken of them as neither Fish or Harris have been with me since I wrote your Excellency.
The person I sent to the northward is not yet returned.Parties are out to try to procure some beef But I doubt much If they will be able to obtain any in the
                            Country. If they return without success I believe the troops will Immediately abandon this place, and be followed by the
                            Inhabitants. I am Dr Sir most sincerely & respectfully Your Excellency’s Obedient Servant
                        
                            Ph: Schuyler

                        
                    